Exhibit 10.18
 
 
CKE RESTAURANTS, INC.
 
AMENDMENT NO. 4
TO
EMPLOYMENT AGREEMENT
 
This Amendment No. 4 (the “Amendment”) to Employment Agreement is made effective
as of December 16, 2008, by and between CKE Restaurants, Inc. (the “Company”)
and Andrew F. Puzder (the “Employee”).
 
RECITALS:
 
A.           The Company and the Employee entered into an Employment Agreement,
dated as of January 2004, and amended on February 1, 2005, December 6, 2005 and
October 12, 2006 (collectively, the “Agreement”).
 
B.           The Company and the Employee now desire to further amend the
Agreement as set forth below.
 
AGREEMENT
 
1. Employment and Duties.  Section 1 is hereby amended to change and replace the
Employee’s stated position from “President and Chief Executive Officer” to
“Chief Executive Officer,” which amendment shall be effective on January 27,
2009.
 
2. Term.  Section 2 is hereby amended to read in its entirety as follows:
 
“2.           Term.  The term of this Agreement shall commence on the Effective
Date and, prior to July 11, 2012, shall terminate three (3) years following the
date on which notice of non-renewal or termination of this Agreement is given by
either party to the other and, on and subsequent to July 11, 2012, shall
terminate on July 11, 2015, subject in all cases to prior termination as set
forth in Section 7 below (the “Term”).  Thus, prior to July 11, 2012, the Term
shall be renewed automatically on a daily basis so that the outstanding Term is
always three (3) years following the date on which notice of non-renewal or
termination is given by either party to the other and, on July 11, 2012, the
Term shall convert into a remaining three (3) year term ending on July 11,
2015.  The Term may be extended at any time upon mutual written agreement of the
parties.”
 
3. Other Compensation and Fringe Benefits.  The definition of “Actual Income” as
set forth in Section 4(e) is hereby amended to add the following phrase at the
end thereof:
 
“provided, further, that any accounting credits or charges associated with any
interest rate swap derivatives shall be excluded from Actual Income;”
 
4. Other Compensation and Fringe Benefits.  Clause (g) is hereby added to
Section 4, which clause reads in its entirety as follows:
 
“(g)           Section 409A Limitation.  Any amounts payable under Sections
4(b), 4(c) or 6 shall be paid no later than December 31 of the year following
the year in which the expenses are incurred.”
 
5. Termination.  Section 7(b)(ii) is hereby amended to add the following text
immediately following the phrase which reads “...subject to the Employee
executing and delivering to the Company a release of the Company and its
affiliates from all known and unknown claims at the date of such termination
based upon or arising out of this Agreement or the termination, in form
reasonably acceptable to the Employee”:
 
“(provided that such release shall be executed and delivered on or prior to the
fifty-fifth (55th) day following the date of the Employee’s termination and
shall be in the form of an effective release agreement for which any applicable
revocation period has expired)”
 
6. Termination.  Section 7(b)(ii)(B) is hereby amended as follows:
 
(1) To reduce the multiplier stated therein from “200%” to “100%”; and
 
(2) To add the following phrase at the end thereof:
 
“if, at the time the Company terminates Employee’s employment under this Section
7(b), the Company is not a reporting company under the Exchange Act (as defined
below), or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”);
however, if at the time the Company terminates Employee’s employment under this
Section 7(b), the Company is a reporting company under the Exchange Act and the
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then Employee shall be entitled to such sum in a single lump sum on
the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs (e.g., if the Company terminates
Employee’s employment on March 15, 2009, the Company will pay the amount
specified herein on the first business day immediately following September 30,
2009).”
 
7. Termination.  Section 7(b)(v) is hereby amended as follows:
 
(1) To add the following text immediately following the phrase which reads
“...if the Company is a reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)”:
 
“and the Employee is a “specified employee” for purposes of Section
409A(2)(B)(i) of the Code”;
 
(2) To change and replace the timing for the grant of Restricted Shares as
provided therein from “the date of such termination” to:
 
“the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs”; and
 
(3) To change and replace the provision regarding vesting in the final phrase
therein from “concurrently with such termination” to “on such date of grant.”
 
8. Termination.  Section 7(b)(vi) is hereby amended to add the following text
immediately following the phrase which reads “...if the Company is not a
reporting company under the Exchange Act”:
 
“or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code”
 
9. Termination.  There is hereby added as a new final paragraph to Section 7(b),
the following:
 
“Notwithstanding anything in Section 7(b) to the contrary, no amount shall be
payable pursuant to this Section 7(b) unless Employee has incurred a Separation
from Service (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h) (“Separation from Service”) by reason of
a termination of the Employee’s employment by the Company under this Section
7(b).”
 
10. Termination for Good Reason.  Section 8(b)(ii)(B) is hereby amended as
follows:
 
(1) To reduce the multiplier stated therein from “200%” to “100%”, and
 
(2) To add the following text immediately following the phrase which reads
“...the Company is a reporting company under the Exchange Act”:
 
“and the Employee is a “specified employee” for purposes of Section
409A(2)(B)(i) of the Code”; and
 
(3) To add the following text immediately following the phrase which reads
“...if the Company is not a reporting company under the Exchange Act”:
 
“or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code”
 
11. Termination for Good Reason.  Section 8(b)(v) is hereby amended as follows:
 
(1) To add the following text immediately following the phrase which reads
“...if the Company is a reporting company under the Exchange Act”:
 
“and the Employee is a “specified employee” for purposes of Section
409A(2)(B)(i) of the Code”;
 
(2) To change and replace the timing for the grant of Restricted Shares as
provided therein from “the date of such termination” to:
 
“the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs”; and
 
(3) To change and replace the provision regarding vesting in the final phrase
therein from “concurrently with such termination” to “on such date of grant.”
 
12. Termination for Good Reason.  Section 8(b)(vi) is hereby amended to add the
following text immediately following the phrase which reads “...if the Company
is not a reporting company under the Exchange Act”:
 
“or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code”
 
13. Termination for Good Reason.  There is hereby added as a new final paragraph
to Section 8(b), the following:
 
“Notwithstanding anything in Section 8(b) to the contrary, no amount shall be
payable pursuant to this Section 8(b) unless Employee has incurred a Separation
from Service by reason of a termination of the Employee’s employment by the
Employee for Good Reason.”
 
14. Termination For Good Reason.  Section 8(d) is hereby amended to add the
following phrase at the end of the final sentence thereof:
 
“; provided, however, in no event shall such “excise tax gross up payment” be
paid to Employee later than the end of the Employee’s taxable year following the
taxable year in which the Employee remits payment of the excise tax (as provided
in Treasury Regulation Section 1.409A-3(i)(1)(v)).”
 
15. Gross Up Provision.  Clause (a) of Appendix A is hereby amended to add the
following sentence at the end thereof:
 
“Notwithstanding anything in this Appendix A to the contrary, in no event shall
such Gross-Up Payment be paid to Employee later than the end of the Employee’s
taxable year following the taxable year in which the Employee remits payment of
the Excise Tax (as provided in Treasury Regulation Section 1.409A-3(i)(1)(v)).”
 
16. Gross Up Provision.  Clause (c)(i)(D) of Appendix A is hereby amended to add
the following sentence at the end thereof:
 
“Any amounts payable to Employee by the Company under this subsection shall be
paid no later than December 31 of the calendar year following the calendar year
in which the taxes that are the subject of the proceeding are remitted to the
taxing authority, or where as a result of such proceeding no taxes are remitted,
then December 31 of the calendar year following the calendar year in which the
proceeding is completed or there is a final and nonappealable settlement or
other resolution of the proceeding.”
 
17. Definitions.  Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
 
18. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one
Amendment.
 
19. Terms and Conditions of Agreement.  Except as specifically amended by this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
 



 
IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first above written.
 


                            

/s/ Andrew F. Puzder          
Andrew F. Puzder




CKE Restaurants, Inc.




By:         
/s/ Peter Churm                                                   
     Peter Churm,
Director and Chairman of the Compensation
Committee of the Board of Directors


 


 